 



Exhibit 10.1
2008 EXECUTIVE OFFICER INCENTIVE COMPENSATION PLAN
PURPOSE: The purpose of the Executive Officer Incentive Compensation Plan is to
attract, motivate and retain qualified executive officers to maximize Company
performance against pre-defined operating objectives.
BACKGROUND: The Executive Officer Incentive Compensation Plan is a core
component of the overall compensation package for the Company’s executive
officers. The program affords the executive officers the opportunity to be
financially rewarded based on actual results and affords the Company cash
conservation when business objectives are not achieved.
PLAN SUMMARY: Executive officers participate in the Plan. Potential incentive
compensation under the Plan is based on each participant’s position, salary
level and Company performance against pre-defined objectives. Eighty percent of
actual incentive compensation is paid quarterly based on year-to-date net
revenues and operating income results versus the Plan targets. The remaining 20%
is paid after the end of the fiscal year based on fiscal year net revenues and
operating income results versus the Plan targets. One-half of the incentive
compensation is based on the Company’s performance against year-to-date net
revenues targets and the other one-half is based on the Company’s performance
against year-to-date operating income targets.
PLAN DETAIL:
     The basis for incentive compensation is the Company’s year-to-date results
versus the net revenues and operating income targets. Eighty percent of the
potential bonuses are determined and payable quarterly and 20% of the potential
bonuses are determined and payable after the end of the fiscal year. In the
event that year-to-date performance versus the net revenues and operating income
targets are both <80%, no payment is made under the Plan. Actual payment of the
quarterly bonuses, if any, is made in the month following the completion of each
fiscal quarter after review of the results by the Compensation Committee, except
for payment relating to net revenues and operating income >100% of targets. Over
achievement and the bonuses determined and payable after the end of the fiscal
year, if any, are measured based on the net revenue and operating income
performance for the year and paid after the close of the fiscal year after
review of the results by the Compensation Committee, but no later than March 14,
2009.
Note: New executive officers will be considered for participation at the
discretion of the Compensation Committee. Payments, if any, will be on a pro
rata basis.
INCENTIVE COMPENSATION PAYMENT CALCULATIONS
BONUS FORMULA
(% TO YTD NET REVENUES
TARGET             X            FACTOR            X            SALARY            X            RATE            X            
.1) +
(% TO YTD OPERATING INCOME TARGET  
X            FACTOR            X            SALARY            X            RATE            X            
.1)

 



--------------------------------------------------------------------------------



 



FACTOR DETERMINATION:
% TO NET REVENUES/ OPERATING INCOME TARGET FACTOR

      < 80%   0 80% to 84%   .6 85% to 89%   .75 90% to 94%   .85 95% to 98%  
.95 99% to 101%   1.00 102% to 104%   1.15 105% to 107%   1.3 108% to 112%   1.5
113% or more   1.8

Note: The percentages of actual net revenues or operating income compared to
targets shall be rounded to the nearest whole percent for purposes of
determining the Factor. Any amount earned for overachievement of the net
revenues and/or operating income targets in accordance with the portion of the
potential bonus determined and payable quarterly is paid after the end of the
fiscal year only.
For purposes of this Plan, operating income will exclude any expense for
overachievement payments under any Company incentive compensation plan and any
adjustments to the Company’s deferred tax asset valuation allowance, and the
Compensation Committee may, in its discretion, adjust net revenues and/or
operating income to eliminate the impact, if any, of other unusual or
non-recurring charges and benefits (such as from sales of assets, acquisitions
or non-cash write-downs of assets).

 



--------------------------------------------------------------------------------



 



INCENTIVE COMPENSATION PLAN ADMINISTRATION GUIDELINES

•   This Plan shall be administered by the Company’s Compensation Committee,
which is authorized to interpret this Plan, to make, amend and rescind rules and
regulations relating to this Plan, to make awards under this Plan, and to make
all other determinations under this Plan necessary or advisable for its
administration.   •   All determinations, interpretations and constructions made
by the Compensation Committee shall be final and conclusive.   •   The
Compensation Committee reserves the right to pay bonuses to participants beyond
those, if any, called for by the Plan, less than those called for by the Plan,
or to defer payment of bonuses based on the Company’s cash position at the time
of the planned payout, provided that the payments shall be made on or before
March 14, 2009.   •   Rights under this Plan may not be transferred, assigned or
pledged.   •   Nothing in this Plan confers any participant any right to
continued employment and does not interfere with the Company’s right to
terminate an employee’s employment.   •   Net revenues and operating income will
be as reported in the Company’s Form 10-Q and 10-K, except operating income will
exclude any expense for overachievement payments under any Company incentive
compensation plan and any adjustments to the Company’s deferred tax asset
valuation allowance, and the Compensation Committee may, in its discretion,
adjust net revenues and/or operating income to eliminate the impact, if any, of
other unusual or non-recurring charges and benefits (such as from sales of
assets, acquisitions or non-cash write-downs of assets).   •   The participant
must be a full-time employee in good standing at the time of actual payment in
order to receive any payment under the Plan. No payment will be made to any
person who leaves the full-time employ of the Company before the payment date.
No payment will be made to any person who is subject to a formal, written
performance action plan.   •   Any over achievement payment earned due to actual
net revenues or operating income exceeding net revenues or operating income
targets will be paid after the end of the fiscal year based on final year-end
net revenues or operating income results versus the net revenues or operating
income targets.   •   Participation in this Plan will be suspended during
periods of personal time off days beyond the allowable amount, long-term
disability periods, or any other extended leave of absence. Actual payment
reductions and/or discontinuation of participation in the program for the
remainder of the fiscal year will be at the discretion of the Compensation
Committee.   •   Earned payments under the portion of the potential bonus
determined and payable quarterly, except for payments relating to over
achievement, are intended to be paid after the close of each fiscal quarter
based on year-to-date performance versus the net revenues and operating income
targets. Payments under the portion of the potential bonuses determined and
payable after the end of the fiscal year, and any over achievement relating to
the portion of the potential bonus determined and payable quarterly, shall be
paid after the close of the fiscal year. In either case, actual payment will be
made as soon as practicable after net revenues

 



--------------------------------------------------------------------------------



 



    and operating income are determined and after review of the results by the
Compensation Committee, but no later than March 14, 2009.   •   Payments under
the portion of the potential bonus determined and payable quarterly will be made
for “catching up” on a year-to-date basis. For example, if the Company finishes
the first quarter below the net revenues and/or operating income targets,
participants can recoup their full first quarter bonus not earned at the
conclusion of the first quarter by “catching up” by the end of the second
quarter.

 